     Case 2:20-cv-00466-WKW-SMD Document 37 Filed 08/05/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 JIMMY LEE ROBERTS,                        )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )     CASE NO. 2:20-CV-466-WKW
                                           )                [WO]
 WALTON ENTERPRISE,                        )
                                           )
              Defendant.                   )

                                       ORDER

      On July 27, 2021, the Honorable Emily C. Marks, Chief United States District

Judge, directed the Clerk of the Court to inform the parties that “it ha[d] been brought

to her attention that while she presided over the case, in a managed account, she

owned stock in Wal-Mart Stores, Inc.” (Doc. # 34.) In accordance with Advisory

Opinion No. 71, Volume 2B, Guide to Judiciary Policy, Ch. 2 § 220 (June 2009),

Mr. Roberts was permitted to respond to Judge Marks’s disclosure of the conflict by

August 4, 2021. (Doc. # 34.)

      On August 3, 2021, Plaintiff’s pro se response was docketed. Liberally

construed, Plaintiff’s response requests the court to vacate Judge Marks’s orders and

to enter judgment in Plaintiff’s favor. (Doc. # 35.) In light of Judge Marks’s

disclosure and Plaintiff’s response, this case has been reassigned to the undersigned.

While Judge Marks’s orders and final judgment will be vacated to permit an
     Case 2:20-cv-00466-WKW-SMD Document 37 Filed 08/05/21 Page 2 of 4



independent review of the record by the undersigned, Mr. Roberts is not entitled to

judgment in his favor.

      This case commenced on July 6, 2020, with the filing of pro se Plaintiff Jimmy

Lee Roberts’s complaint against Walton Enterprises, and concluded on September

29, 2020, with the entry of final judgment against Plaintiff. The case now is on

appeal.

      During the pendency of this lawsuit, Judge Marks entered multiple pre-

judgment and post-judgment orders. On July 10, 2020, Judge Marks referred this

action to the Magistrate Judge pursuant to 28 U.S.C. § 636. (Doc. # 6.) In a

Recommendation entered on August 26, 2020, the Magistrate Judge screened

Plaintiff’s pro se complaint under 28 U.S.C. § 1915(e) and recommended that the

court dismiss it as “frivolous and, alternatively,” for failure to state a claim. (Doc.

# 10, at 5.) On September 29, 2020, after the objections period expired, Judge Marks

adopted the unchallenged Recommendation and dismissed this action prior to

service of process under 28 U.S.C. § 1915(e)(2)(B)(i). (Doc. # 11.) Judge Marks

entered final judgment the same day. (Doc. # 12.)

      Plaintiff appealed, and, on October 19, 2020, Judge Marks certified that his

appeal was “not taken in good faith” and denied his motion for leave to appeal in

forma pauperis. (Doc. # 16 (citing 28 U.S.C. § 1915(a).) On January 6, 2021, Judge

Marks denied Plaintiff’s motions to reinstate his case. (Doc. # 23.)


                                          2
      Case 2:20-cv-00466-WKW-SMD Document 37 Filed 08/05/21 Page 3 of 4



       Thereafter, the Eleventh Circuit remanded the case to this court “for the

limited purpose of determining whether it had subject matter jurisdiction in the first

instance.”     (Doc. # 26 at 1).         Responding, Judge Marks ruled that “Plaintiff

adequately invoked the Court’s diversity jurisdiction, and thus, the Court had subject

matter jurisdiction over this matter in the first instance.” (Doc. # 32, at 2–3.) On

the same date, Judge Marks also entered an Order denying Plaintiff’s motion for a

default judgment. (Doc. # 33 (“While this case has been pending on appeal, the

Plaintiff filed a motion for default judgment . . . . Because this matter is currently

pending before the appellate court, at this juncture, this Court has been divested of

jurisdiction” and, accordingly, “the motion for default judgment (doc. 29) is

DENIED”).) The case remains on appeal.

       Pursuant to Rule 62.1(a)(2) of the Federal Rules of Civil Procedure, 1 and in

light of Judge Marks’s disclosure and Plaintiff’s July 30, 2021 response, Judge

Marks’s Orders (Doc. # 6, 11, 16, 23, 32, and 33) and the final judgment (Doc. # 12)

are VACATED. The undersigned has conducted a thorough, de novo review of the

record and finds no errors in those orders and the final judgment. Accordingly, it is

ORDERED that orders (Doc. # 6, 11, 16, 23, 32, and 33) and final judgment (Doc.

# 12) are ADOPTED and REINSTATED as his own.



       1
         Rule 62.1(a)(2) provides that, “[i]f a timely motion is made for relief that the court lacks
authority to grant because of an appeal that has been docketed and is pending, the court may . . .
(2) deny the motion. . . .” Fed. R. Civ. P. 62.1(a)(2).
                                                  3
    Case 2:20-cv-00466-WKW-SMD Document 37 Filed 08/05/21 Page 4 of 4



      The Clerk of the Court is DIRECTED to provide a copy of this Order to the

United States Court of Appeals for the Eleventh Circuit.

      DONE this 5th day of August, 2021.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         4
